ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Turner Construction Company                   ) ASBCA No. 62826
                                              )
Under Contract No. W91278-18-C-0009           )

APPEARANCES FOR THE APPELLANT:                   Michael J. Schrier, Esq.
                                                 Hal J. Perloff, Esq.
                                                 Leah Kaiser, Esq.
                                                  Husch Blackwell LLP
                                                  Washington, DC

                                                 Michael A. Branca, Esq.
                                                 Jennifer L. Harris, Esq.
                                                  Peckar & Abramson, PC
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 David C. Brasfield, Jr., Esq.
                                                 Kristine M. Knodel, Esq.
                                                 Thomas G. F. Landry, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Mobile

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 16, 2022



                                              RICHARD SHACKLEFORD
                                              Administrative Judge
                                              Acting Chairman
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62826, Appeal of Turner
Construction Company, rendered in conformance with the Board’s Charter.

       Dated: November 17, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2